Title: Thomas Jefferson to James Barbour, 20 March 1814
From: Jefferson, Thomas,Clark, Thomas
To: Barbour, James


          Dear Sir  Monticello Mar. 20. 14.
          Mr Thomas Clark of Philadelphia,
			 author of the
			 Naval history of the US. published not long since,
			 has extended his views to a general history of the US.
			 in order to furnish himself with materials he
			 proposes to visit the several seats of the government of the separate states, in the hope of being permitted to collect in their depositories of records such materials as may contribute to his
			 object. as Richmond is one of those depositories I have taken the liberty of recommending him to your patronage and good offices in procuring for him access to such public papers as you may think may be laid
			 open to him. and indeed I presume there are none relating to public off history which may not; for in a time of peace we can have little occasion for secrecy. the aid and attentions you may favor him with will be acknoleged as additional claims to those sentiments of high respect and esteem of which I have the honor of repeating to you sincere assurances.
          Th:
            Jefferson
        